Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 1/19/22, Applicant amended claims 1, 9, and 16, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Objections
	Claim 4 is objected to because of the following informality: this claim depends on claim 1 and recites “the fixed number of highest ranked search results” but the fixed number of highest ranked search results is recited in claim 2 not claim 1.

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cramer (US 20150032717).
With respect to claim 9, Cramer teaches:
tracking interactions of search result attributes associated with search results provided by a search engine at a client-computing device (paragraph 0060 figure 4 step 408, tracking user behavior interacting with search results); and 

providing a set of search results in an order determined by the natural distribution in response to receiving a search query from the client-computer device (paragraph 0060 figure 4 step 412 displaying re-ranked search results).
With respect to claim 10, Cramer teaches: 
ranking the set of search results for the search query based on a ranker associated with the search engine to provide a ranked set of search results (paragraph 0012 re-ranker module for ranking search results); and 
redistributing at least a portion of the ranked set of search results proportional to the natural distribution, wherein the order is based on the redistributed ranked set of search results (paragraphs 0053, 0060 redistributing re-ranking search results in an order based on the re-ranking).
With respect to claim 11, Cramer teaches wherein at least the portion of the ranked
set of search results that is redistributed comprises a fixed number of highest ranked search results (paragraph 0060 number of ranked results is a fixed number).
With respect to claim 14, Cramer teaches determining the natural distribution from a natural distribution index, the natural distribution index comprising a relationship mapping of search query terms of search queries associated with the search results to search result attributes and a proportional representation of interactions with the search result attributes (paragraphs 0063-0064 figure 5, index of subordinate keywords with relevance to documents, used for re-ranking search results).

Rejections under 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20120226687) in view of Cramer et al (US 20150032717), hereafter Cramer.
With respect to claims 1 and 16, Xu teaches:
receiving a search query at a search engine, the search query received from a client-computing device (paragraphs 0003, 0062, step302);
ranking a set of search results for the search query based on a ranker associated with the search engine (paragraph 0003, 0021 ,0063-0064 steps 306, 308); and 
providing the redistributed ranked set of search results to the client-computing device (paragraph 0022, 0068).
Xu does not explicitly teach redistributing at least a portion of the ranked set of search results proportional to a natural distribution determined from interaction tracking of search result attributes of prior search results.  Cramer teaches this in tracking a user’s behavior in interacting with search result attributes and reranking said search results based on said interactions (paragraph 0060, figure 4 step 408).  It would have been obvious to have combined the search and ranking/reranking techniques in Xu with the reranking function in Cramer to improve relevancy of search results for users that have been shown to be desired by said users.

With respect to claim 2, all the limitations in claim 1 are addressed by Xu and Cramer above.  Xu also teaches wherein at least the portion of the ranked set of search results that is redistributed comprises a fixed number of highest ranked search results (paragraph 0066 step 310 portion of results re-ranked, paragraph 0065 highest relevance ranked documents).
With respect to claim 3, all the limitations in claims 1-2 are addressed by Xu and Cramer above.  Xu also teaches wherein the redistributed ranked set of search results is provided to the client-computing device by a webpage of the search engine, the webpage configured to return a particular number of search results, wherein the fixed number of highest ranked search results is divisible by the particular number of search results configured for the webpage (paragraph 0020 web search so webpage, paragraph 0022 re-ranked results to user, results returned divisible since presented).
With respect to claim 5, all the limitations in claim 1 are addressed by Xu and Cramer above.  Xu also teaches determining the natural distribution from a natural distribution index, the natural distribution index comprising a relationship mapping of search query terms to search result attributes and a proportional representation of interactions with the search result attributes (para0021index mapping documents, URL with terms to query terms).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xu and Cramer and further in view of Shokouhi (US 9,064,016).
With respect to claim 7, all limitations in claim 1 are addressed by Xu and Cramer above.  The combination of Xu and Cramer does not teach wherein the natural distribution is specific to .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cramer in view of Shokouhi (US 9,064,016).
With respect to claim 15, all limitations in claim 9 are addressed by Cramer above.  Cramer does not teach wherein the natural distribution is specific to a user and is determined from interaction tracking of the prior search results that are associated with the user.  Shokouhi teaches this in tracking and storing user selections/behavior, said selection/behavior history of results used in re-ranking results before presentation to user (column 3 lines 34-55).  It would have been obvious to have combined this tracking function in Shokouhi with the searching and ranking techniques in Cramer to take advantage of other user behavior data and provide more relevant re-rankings, to make Cramer more user-friendly.

Responses to Applicant’s Remarks
	Regarding rejections under 35 U.S.C. 102 of claims 1-3, 5- 9-11, 14, and 16-19 by Xu and rejections under 35 U.S.C. 103 of claims 7 and 15, Applicant’s amendments of tracking .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        3/17/22